DETAILED ACTION

This communication is responsive to the amendment filed on 01/19/2021.
Claims 1-20 are pending in this application. This action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-16 are are rejected under 35 U.S.C. 103 as being unpatentable over Saraswat (US 2014/0095063) in view of Patel et al. (US 2007/0249410, hereinafter Patel).
Re claims 1 and 16, Saraswat teaches a method performed by an electronic device, the method comprising: 
monitoring communicationns at the electronic device between a user of the electronic device and one or more contacts of the user (fig. 2 and [0024], two people can use and interact with the present invention although one of the users can be the owner of the navigation system. A group of people using or interacting with the present 
 	detecting, based on monitoring the communications, a recommendation on the electronic device to create a custom notification for at least one communication type associated with the one or more contacts (figs. 2-3 and [0046], A recommendation 218 is defined as a suggestion made by the navigation system 100 for the participant or the member designation 210. The recommendation 218 can include suggestions for the point of interest 205 including restaurants, food items, movies, digital video disks (DVDs), desserts, and food trucks); and 
enabling the custom notification to be created for the at least one communication type associated with the one or more contacts (figs. 2-3 and [0043], The format of the notification 212 can be visual, audio, or a combination thereof. The notification 212 can be conveyed to the participant for communicating navigation information and messages. The notification 212 can be a message in text, a symbol on the display interface 202, or an audio alert). 
Saraswat does not explicitly teach:
detecting, based on monitoring the communications, a pattern indicative of frequent communication between the user and the one or more contacts;
displaying, response to detecting the pattern, an alert on the electronic device, wherein the alert is configured by the user to create a custom alert.
However, Patel teaches:

displaying, response to detecting the pattern, an alert on the electronic device, wherein the alert is configured by the user to create a custom alert ([0033], alert generator is configured to generate an alert for the user).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of object model as seen in Patel’s content into Saraswat’s invention because it would provide a way to monitor a communication frequency pattern between users and provide assistant accordingly.
Re claim 2, Saraswat teaches wherein the recommendation is determined using usage data associated with the at least one communication type ([0046], The recommendation 218 can be generated based on both the preferences of an individual participant and the preferences of participants in the member designation 210).  	Re claim 3, Saraswat teaches wherein enabling the custom notification to be created comprises navigating to a custom notifications user interface ([0141], The group behavior 305 can be customized to only include the selection behavior 304 from participants in the member designation 210 and can exclude extraneous information such as preferences, favorites, behaviors, patterns, and dislikes of people outside the member designation 210). Re claim 5, Saraswat teaches wherein displaying the recommendation comprises displaying a prompt (fig. 2, numeral 218).  	Re claim 6, the rejection of claim 5 is incorporated. Saraswat teaches wherein the prompt provides at least one option to create a customization, comprising at least: 
an option to navigate to a custom notifications user interface (fig. 2, numeral 218 and [0049], Participants can also view and select from the plurality of the preference option 220 if the participants want to choose an alternative to the recommendation 218). 
 	Re claim 7, Saraswat teaches wherein displaying the recommendation comprises enabling navigation into a custom notifications user interface (fig. 2, numeral 218 and [0049], Participants can also view and select from the plurality of the preference option 220 if the participants want to choose an alternative to the recommendation 218).  	Re claim 8, the rejection of claim 7 is incorporated. Saraswat teaches further comprising displaying a visual indicator which when interacted with displays the custom notifications user interface ([0056], Participants can also indicate the discount preference 228 in the preference request 222 to influence the preference option 220 of an event).  	Re claim 9, the rejection of claim 8 is incorporated. Saraswat teaches wherein Re claim 10, the rejection of claim 8 is incorporated. Saraswat teaches wherein the visual indicator comprises a message preview, and wherein selection of the message preview causes the custom notifications user interface to be displayed (fig. 3 and numeral 205 displaying user’s past behaviors).  	Re claim 11, Saraswat teaches further comprising determining that an existing custom notification exists for the at least one communication type, wherein the recommendation comprises at least one change to custom notification settings (figs. 2-3 and [0063], A group behavior 305 is defined as identified patterns, trends, preferences, and dislikes associated with the current participants in the member designation 210. The group behavior 305 can be extrapolated by analyzing the selection behavior 304 of each of the participants in the member designation 210).  	Re claim 12, Saraswat teaches further comprising determining an additional recommendation, and displaying the additional recommendation (fig. 2 and numeral 218 and fig. 3, numeral 306). Re claim 13, the rejection of claim 12 is incorporated. Saraswat teaches wherein the additional recommendation identifies at least one other contact in a group of contacts to apply the same custom notification ([0064], A group specific behavior 306 is defined as patterns, trends, preferences, and dislikes for an individual participant that are unique for a specific member designation but contrary to the individual's normal behavior).  	Re claim 14, the rejection of claim 1 is incorporated. Saraswat teaches wherein the at least one communication type comprises communications with a contact or group of contacts (fig. 2 and numeral 210. Also see [0063], group behavior 305).  	Re claim 15, the rejection of claim 1 is incorporated. Saraswat teaches wherein the at least one communication type comprises communications for an application ([0044], the notification 212 in text format can be displayed on the display interface 202 or another external display. The notification 212 can also be an audio announcement. For example, the notification 212 can be communicated to the participant using text-to-speech). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saraswat in view of Patel and further in view of Kermoian et al. (US 2013/0095801, hereinafter Kermoian).
Re claim 4, Saraswat does not teach the limitation of this claim. However, Kermoian teaches:

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of object model as seen in Kermoian’s content into Saraswat’s invention because it would provide user a convenient way to create a group of friends for frequent messaging.

Claims 17-21 are are rejected under 35 U.S.C. 103 as being unpatentable over Saraswat in view of Tucker (US 2014/0067577).
Re claim 17, Tucker teaches notification configured to notify the user of a communication received from the one or more contacts for at least one communication type (fig. 2 and [0036]-[0037], displaying an example notification 204 indicating the availability of content as a gift. The notification 204 can be displayed in a variety of ways. For example, the notification 204 can be displayed in a notification/status bar, in a notification window, in another notification area on the display, via a text message, via an email, via a notification icon displayed proximate to a second icon, or via a notification icon displayed at least partially overlapping a second icon).
This claim is identical to claim 1 and hence rejected under the same rationale.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of object 
Re claims 18-20, these claims have similar limitations as cited in claims 2-4. Thus claims 18-20 are also rejected under the same rationale as cited in the rejection of claims 2-4.

 	Re claim 21, the rejection of claim 17 is incorporated. Tucket does not teach wherein the one or more conditions are satisfied upon detecting a pattern indicative of frequent communications between the user and the one or more contacts. However, it is taught by Patel ([0031]-[0034], detecting the communication frequency pattern between the user and the contact has not occurred for the pre-determined amount of time).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of object model as seen in Patel’s content into Tucker and Saraswat’s invention because it would provide a way to detect the communication frequency pattern between the user and contact and generate an alert accordingly.

	Response to Arguments
 	Applicant’s remarks filed 01/19/2021 has been considered but is not persuasive. Applicant believe Patel does not teach
detecting, based on monitoring the communications, a pattern indicative of frequent communication between the user and the one or more contacts.

 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN H VU whose telephone number is (571)270-3482.  The examiner can normally be reached on PHP 9-5:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TOAN H VU/Primary Examiner, Art Unit 2177